U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File No. 0-25933 SOUTHCOAST FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 57-1079460 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 530 Johnnie Dodds Boulevard Mt. Pleasant, South Carolina 29464 (Address of principal executive offices) 843-884-0504 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES[ X]NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[ ] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES[]NO[ X ] State the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. 7,074,123 shares of common stock, no par value, as of April 30, 2013 SOUTHCOAST FINANCIAL CORPORATION INDEX PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – March 31, 2013 and December 31, 2012 2 Condensed Consolidated Statements of Income – Three months ended March 31, 2013 and 2012 3 Condensed Consolidated Statements of Comprehensive Income – Three months ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Changes in Shareholders' Equity – Three months ended March 31, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows - Three months ended March 31, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements 7-28 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 29-37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II - OTHER INFORMATION Item 6. Exhibits 38 Signatures 38 Exhibit Index 39 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Balance Sheets PART I - FINANCIAL INFORMATION Item 1 - Financial Statements (Dollars in thousands) March 31, December 31, (Unaudited) Assets Cash and cash equivalents: Cash and due from banks $ $ Federal funds sold 62 - Total cash and cash equivalents Investment securities Available for sale Federal Home Loan Bank Stock, at cost Loans held for sale Loans, net of allowance of $7,807 and $8,159 Premises and equipment, net Other real estate owned, net Company owned life insurance Other assets Total assets $ $ Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Federal funds purchased - Securities sold under agreements to repurchase Federal Home Loan Bank Borrowings Junior subordinated debentures Other liabilities Total liabilities Shareholders’ Equity Common stock (no par value; 20,000,000 shares authorized; 7,070,375 shares issued and outstanding at March 31, 2013 and 7,065,515 at December 31, 2012) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 2 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Income (Unaudited) (Dollars in thousands) For the Three Months Ended March 31, Interest income Loans, including fees $ $ Investment securities Cash and federal funds sold 6 6 Total interest income Interest expense Deposits and borrowings Net interest income Provision for loan losses - Net interest income after provision for loan losses Noninterest income Service fees on deposit accounts Fees on loans held for sale 89 33 Gains on sales of available for sale securities Company owned life insurance earnings 88 99 Gains on sales of premises and equipment - Other 35 57 Total noninterest income Noninterest expenses Salaries and employment benefits Occupancy Furniture and equipment Software 72 64 Insurance Professional fees Telephone, postage, and supplies 93 82 Gain on sale of other real estate owned ) ) Other real estate owned impairment provision, and other expenses, net of rental income 4 Other operating expenses Total noninterest expenses Income before income taxes Income tax expense 56 88 Net income $ $ Basic net income per common share $ $ Diluted net income per common share $ $ Weighted average shares outstanding Basic Diluted See Notes to Condensed Consolidated Financial Statements 3 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) (Dollars in thousands) For the Three Months Ended March 31, Net income $ $ Other comprehensive loss: Unrealized gains/losses on securities: Unrealized holding losses arising during the period ) ) Reclassification adjustment for gains included in net income - ) Tax effect - Net of tax ) ) Total other comprehensive loss ) ) Comprehensive income $ $ See Notes to Condensed Consolidated Financial Statements 4 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Changes in Shareholders' Equity For the three months ended March 31, 2013 and 2012 (Unaudited) (Dollars in thousands) Accumulated Deficit Accumulated Other Common Stock Comprehensive Total Shares Amount Loss Balance, January 1, 2012 $ $ ) $ ) $ Net income for the period Other comprehensive loss, net of tax ) ) Comprehensive income Employee stock purchase plan 15 . - - 15 Balance, March 31, 2012 $ $ ) $ ) $ Balance, January 1, 2013 $ $ ) $ ) $ Net income for the period Other comprehensive loss, net of tax ) ) Comprehensive income Employee stock purchase plan 47 . - - 47 Balance, March 31, 2013 $ $ ) $ ) $ See Notes to Condensed Consolidated Financial Statements 5 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) (Amounts in thousands) For the Three Months Ended March 31, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Decrease in deferred income taxes - Provision for loan losses - Depreciation and amortization Discount accretion and premium amortization 99 Gains on sales of available for sale securities - ) Gains on sales of premises and equipment - ) Gain on sale of other real estate owned ) ) Change in deferred gain on sale of other real estate owned ) - Impairment charges on other real estate owned - Originations of loans held for sale ) ) Proceeds from sales of loans held for sale Company owned life insurance earnings ) ) Decrease in other assets Decrease in other liabilities ) ) Net cash provided by operating activities Investing activities Purchases of investment securities available-for-sale - ) Sales of investment securities available-for-sale - Calls, maturities, and paydowns of investment securities available-for-sale Purchases of Federal Home Loan Bank stock ) - Net (increase) decrease in loans ) Proceeds from sales of premises and equipment - Purchases of premises and equipment ) ) Proceeds from sales of other real estate owned Capital expenditures related to other real estate owned ) ) Net cash provided by investing activities Financing activities Net increase in deposits Increase (decrease) in federal funds purchased ) Increase (decrease) in securities sold under agreements to repurchase ) Increase (decrease) in Federal Home Loan Bank Borrowings ) Net proceeds from issuances of stock 47 15 Net cash provided by financing activities Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid for: Interest $ $ Supplemental noncash investing and financing activities: Real estate acquired in settlement of loans $ $ Change in unrealized losses on available-for-sale securities $
